Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 22, 2014

The Court of Appeals hereby passes the following order:

A14A1862. JAMES W. HAYNES, JR. v. THE STATE.

      A jury found James W. Haynes, Jr. guilty of aggravated assault and other
crimes. Through counsel, Haynes filed a motion for new trial, but he later waived his
right to counsel and was permitted to proceed pro se. The trial court denied the
motion for new trial by order entered January 25, 2013. On February 10, 2014,
Haynes filed a notice of appeal to this Court. We lack jurisdiction because the notice
of appeal was untimely.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
(Citation and punctuation omitted.) Perlman v. Perlman, 318 Ga. App. 731, 739 (4)
(734 SE2d 560) (2012). Here, Haynes filed his notice of appeal more than a year
after entry of the order denying his motion for new trial.1 His appeal is therefore
untimely, and it is hereby DISMISSED for lack of jurisdiction.




      1
        On February 26, 2013, Haynes filed a “Notice of Filing Petition of Certiorari”
and “Notice of Intent” indicating his wish to appeal to the Supreme Court. Even if
we were to interpret these documents as notices of appeal, they also were untimely,
as they were filed 32 days after entry of the order denying the motion for new trial.
Court of Appeals of the State of Georgia
                                 07/22/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.